Pursuant to an appeal conference decision, all claims are deemed allowable. Hence, the case is in condition for allowance.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim(s) Status
Claims 5-10 and 17-23 have been cancelled. Accordingly, claims 1-4, 11-16, 24 and 25 are pending.


Declaration

Klaus Kolb’s declaration resubmitted on December 1, 2021 under 37 CFR 1.132 is sufficient to overcome the rejection of claims 1-4, 11-16, 24 and 25 as being obvious over Berghaus et al. (US PG Publication 2008/0064756A1) applied under 35 U.S.C. 103. The declaration will be discussed in detail below as it applies to the rejection.



Withdrawn Rejections
	Applicant's arguments in the Appeal Brief filed December 15, 2021 are acknowledged and have been fully considered.  
Claims 1-4,11-16,24, and 25 were rejected under 35 USC 103 as being obvious over Berghaus et al. (US PG Publication 2008/0064756A1). This rejection is withdrawn in view of the declaration filed December 1, 2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Pursuant to an appeals conference between SPEs Johann Richter, Robert Wax, and Examiner Courtney Brown, it was decided that the claims are allowable.  The reasons therefore follow:
As demonstrated in the Rule 132 declaration submitted on August 29, 2019 and again on December 1, 2019, the  structures of Adjuvant A of Example 1 of the instant specification and Comparative Example A of which is according to the cited prior art, Berghaus et al. (US PG Publication 2008/0064756A1)are readily distinguishable and result in different solubility behaviors.

    PNG
    media_image1.png
    89
    586
    media_image1.png
    Greyscale

As can be seen, the structure of Comparative Example A is outside the scope of the present claims because 2-propylheptyl is a branched C10 alkyl group. The solubility difference between these two formulas is substantial and demonstrates the nonobviousness of the adjuvants of the present claims.     The present claims are specifically directed to adjuvant structures consistent with Adjuvant A and as described in the Declaration, the alcohol alkoxylates also show an unexpectedly higher
solubility than triblock alkoxylates of a shorter chain alcohol.  Formulations according to the present claims show a high biological activity. As has been demonstrated, SC formulations comprising Adjuvant A show a significantly higher herbicidal activity (formulation N in examples 11 and 12 of the instant specification) than formulations not containing Adjuvant A but only other alcohol alkoxylates (specifically Adjuvant B) in the same amount (formulation O in examples 11 and 12 of the instant specification). The findings in relation to the solubility were unexpected and could not have been foreseen from Berghaus et al.  Furthermore, Berghaus et al.  do not apply the nonobvious concept of taking the solubility of the adjuvants into account to prepare easy to use SC formulations.  For these reasons, the claimed invention as a whole is deemed allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


                                          Conclusion

Claims 1-4, 11-16, 24 and 25 (renumbered as 1-12)are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617